His Honor, Norwood, J., directed judgment to be entered upon the verdict, and the defendants appealed.
We do not agree with the plaintiff's counsel that the terms of the rule import that the costs should be paid at that time. Upon the second point, we think that the questions, whether the terms of the order had been complied with or whether a new trial should be granted, were addressed solely to the discretion of the judge below. We are of opinion that he was too rigid with the defendant, yet as he exercised a discretionary power, we cannot disturb his judgment.